Exhibit 2.43 LOAN AGREEMENT THIS LOAN AGREEMENT dated as of March 18, 2010, is between BANK OF AMERICA, N.A. (the "Bank") and DAL GROUP, LLC, a Delaware limited liability company (the "Borrower"). The Borrower’s obligation to repay any line of credit, loan and/or credit facility described in this Agreement is contained in that certain Promissory Note in the original principal amount of $15,000,000.00 of even date herewith and any additional promissory notes now or hereafter executed and delivered by the Borrower to the Bank and any renewals, modifications, amendments and extensions thereof (collectively the “Note”), which is/are expressly NOT incorporated herein pursuant to Section 201.08(6), Florida Statues and Rules 12B-4.052(6)(b) and (12)(g), Florida Administrative Code. 1.
